Citation Nr: 1136254	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-19 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including as due to a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Patrick Chuckwu, Esq., Attorney at Law


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from September 1987 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Tiger Team in Cleveland, Ohio.  As the Veteran resides within the jurisdiction of the Regional Office and Insurance Center in Houston, Texas (RO), all subsequent development has been performed by the RO.

The Veteran requested a requested an informal hearing at the RO before a Decision Review Officer (DRO).  An informal conference April 2011, the Veteran testified at the RO before a DRO.  The DRO wrote a conference report regarding the April 2011 hearing and associated it with the claims file.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War from October 13, 1990 to April 3, 1991.
	
2.  The Veteran did not sustain a gastrointestinal injury or disease in service, or experience chronic symptoms of a chronic gastrointestinal disorder in service.

3.  Symptoms of a gastrointestinal disorder have not been continuous since service separation. 

4.  Symptoms of a gastrointestinal disorder have not manifested to a compensable degree after service.

5.  The Veteran does not have a diagnosed gastrointestinal disability. 



CONCLUSION OF LAW

Service connection for a gastrointestinal disorder, including as due to qualifying chronic disability, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in June 2005 satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.

In the June 2005 VCAA notice letter, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (finding that when the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In light of the Board's denial of the Veteran's claim for service connection, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran.  Moreover, in an August 2006 notice letter, the RO provided the effective date and rating information required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  In a July 2005 release form, the Veteran reported that he received treatment for colitis and gastroenteritis from a Dr. W.M.B., M.D., in March 1993.  The record indicates that the RO contacted Dr. W.M.B.'s office.  In an August 2005 letter, Dr. W.M.B.'s medical records specialist wrote that the Veteran had not been to Dr. W.M.B.'s office since May 1994.  As the office only kept treatment records for seven years, Dr. W.M.B.'s office had destroyed the Veteran's treatment records.  Therefore, as the Veteran identified no other treatment records, the Board finds that the RO has acquired all existing treatment records identified by the Veteran regarding the claim.   

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service treatment records, private treatment records, and VA treatment records to assist the Veteran with the claim.  As to the duty to provide a medical opinion, the Board notes that the Veteran was not provided with a VA examination regarding his claimed gastrointestinal disorder.  In this regard, the Board notes that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4)(i).

As will be explained in this decision, the Board finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptomatology of a gastrointestinal disorder at any period during or to a compensable degree after service, and does not have a currently diagnosed gastrointestinal disorder.  The Board further notes that the Veteran claimed to have experienced frequent diarrhea from 1991 through 1994.  Yet, the Veteran indicates that the diarrhea condition is controlled and, in fact, has not mentioned any recent measurable diarrhea symptoms in any communications with VA, to include at the April 2011 DRO hearing.  There is sufficient competent medical evidence on file for the VA to make the determination regarding current disability, which determines this claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  Under these circumstances, there is no duty to provide a medical opinion regarding the etiology of the symptoms claimed disorder.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the service connection claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presumptive service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 
38 C.F.R. § 3.317(a)(2)(i)(B)(3).  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2)(5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in a particular veteran's case does not preclude compensation under § 3.317. VAOPGCPREC 8-98.

With claims for service connection for a qualifying chronic disability under 
38 C.F.R. § 3.317, a veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for a Gastrointestinal Disorder

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  A service personnel record indicates that the Veteran served in Southwest Asia from October 1990 through April 1991.  

The Veteran essentially contends that he developed a gastrointestinal disorder due to service in the Persian Gulf.  In an August 2005 statement, the Veteran reported that, during service, he experienced exposure to chemicals, biological weapons, and oil from oil fires while serving in the Persian Gulf region.  He contends that as a result he developed a gastrointestinal disorder, specifically colitis, gastroenteritis, or gastroesophageal reflux disease (GERD).  

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, including as a presumptive disorder due to a qualifying chronic disability, which includes undiagnosed illnesses.  The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a gastrointestinal injury or disease in service, and did not have chronic symptoms of a gastrointestinal disorder in service.  The Veteran does not contend that he developed a chronic gastrointestinal disorder that became manifest during service, but has reported post-service onset of symptoms.  The service treatment records contain no record of complaints, diagnosis, or treatment for symptoms of a gastrointestinal disorder during service.  In an August 1991 service discharge medical examination report, a service examiner reported that the Veteran's systems, with the exception of pes planus and a scar, were normal.  In a contemporaneous report of medical history in August 1991 for service separation, the Veteran reported that he did not have and had never had any stomach, liver, or intestinal trouble, or frequent indigestion.  An April 2011 DRO informal conference report reflects that the Veteran stated he did not have a gastrointestinal disorder during service.    

The Board also finds that the weight of the evidence demonstrates that symptoms of a chronic gastrointestinal disorder have not been continuous since service separation, and have not become manifest to a compensable level at any time after service.  The only record of evidence regarding contemporaneous treatment for gastrointestinal symptomatology is an October 1991 private treatment record.  In this record, the Veteran reports having vomiting and nausea of one day's duration.   The private examiner noted that the Veteran's colon was good.  

The Veteran reports that, in March 1993, a private examiner diagnosed colitis/gastroenteritis.  In an August 2005 letter, from the private examiners' office, the keeper of the private examiner's medical records stated that the private examiner had not seen the Veteran since May 1994.  The private examiner's office did not indicate the length of the Veteran's treatment or the disorders for which the Veteran had been treated by the private examiner.

In September 2004, the Veteran filed a claim for service connection for various disorders related to his service in the Persian Gulf.  Of note, in September 2004, the Veteran did not file for service connection for a gastrointestinal disorder.  In a subsequent April 2005 VA medical examination report, specifically a Gulf War examination, the Veteran stated that he experienced migrating burning sensations, lasting a few seconds, on a daily basis.  The Veteran stated that these sensations would migrate all over his body.  The Veteran did not indicate that they were accompanied by gastrointestinal symptomatology.  The Veteran also did not mention having ever experienced any chronic symptomatology involving diarrhea.  

In April 2005, subsequent to the Gulf War VA medical examination, the Veteran filed a claim for service connection for colitis/gastroenteritis.  In an April 2005 VA psychiatric examination report, subsequent to the filing of the claim for gastroenteritis and colitis, the Veteran stated that, from 1991 through 1994, he experienced stomach concerns, including diarrhea.  He indicated that he had changed his diet to reduce the frequency of the diarrhea disorder and that it had largely subsided, but that he still had lactose intolerance

During the April 2011 DRO informal conference, the Veteran reported that he had GERD symptoms and stated that he was self-medicating.  The Veteran stated that the GERD symptoms did not begin during service, and that he did not know what caused it.  The Veteran stated that he did not receive any treatment for this disorder.

From this record, the Board finds that the Veteran has not experienced continuous gastrointestinal disorder symptomatology since service.  His more recent assertions, made for compensation purposes, that suggest symptoms of diarrhea for the period from 1991 to 1994 and suggest that he has current gastrointestinal symptoms, are inconsistent with, and outweighed by, the Veteran's own previous and more contemporary histories that deny any gastrointestinal symptoms such as diarrhea, as well as the additional factor of absence of treatment records or clinical findings of gastrointestinal symptoms.  As noted above, the treatment records indicate that the Veteran experienced a single verified instance of nausea and vomiting in October 1991.  The record contains no indication of any chronic nausea or vomiting symptomatology since that date.  The claims file contains no treatment records indicating treatment for a diarrhea disorder.  As the Veteran claimed that such symptoms lasted three years, requiring a change of diet, the Board finds that the lack of mention of any history of symptoms or dietary restrictions in recent treatment records weighs against the Veteran's credibility.

In the April 2005 VA psychiatric examination report, the Veteran stated that he experienced stomach problems, to include frequent diarrhea, from 1991 through 1994.  Yet, the Board notes that, when asked about his Gulf War related symptoms during the April 2005 VA medical (Gulf War) examination, the Veteran did not mention any diarrhea symptomatology.  Since the April 2005 VA psychiatric examination, the Veteran has never again mentioned experiencing diarrhea symptoms.  When given opportunity to explain his gastrointestinal symptoms, the Veteran repeatedly failed to mention a three-year history of diarrhea during the pendency of this appeal, except during the unrelated April 2005 VA psychiatric examination.  

For these reasons, the Board finds that the Veteran's account of a lengthy period of diarrhea symptoms is inconsistent with, and outweighed by, the other statements and medical evidence in the claims file.  Therefore, the Board finds the Veteran's report of a diarrhea symptomatology lasting from 1991 through 1994, and suggesting diarrhea on other subsequent occasions, lacks credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence). 

In April 2005, the Veteran further indicated that, in March 1993, a private examiner diagnosed him as having colitis/gastroenteritis.  Again, the Board notes that, as the Veteran failed to report any such diagnoses or symptomatology of such disorders during the April 2005 VA medical examination, this recent history of diagnosis of colitis/gastroenteritis firs made after filing a VA compensation claim is inconsistent with his other reported histories.  The Veteran has not described the symptoms of these purportedly diagnosed disorders at the reported time of diagnosis.  The Veteran also has not indicated that he was treated for colitis or gastroenteritis at any time since the initial diagnosis which purportedly occurred in March 1993.  In addition, the Board notes that, in the August 2005 letter from the doctor's office, the doctor's records keeper did not confirm that the Veteran was ever treated for a gastrointestinal disorder by that doctor.  

The assertion that he had symptoms of colitis or gastroenteritis, including diarrhea, is inconsistent with his own reporting of current symptomatology.  The only symptomatology currently claimed by the Veteran is that of a GERD disorder, not that of gastroenterology or colitis.  Had the Veteran been diagnosed with gastroenteritis or colitis, such disability would be expected to subsequently continue to cause symptomatology that would be treated at a later date; however, there is no evidence of complaints, findings, diagnosis, or treatment for such symptomatology since the belatedly asserted diagnosis in March 1993.  Moreover, as the Veteran did not recall being diagnosed with these conditions during the April 2005 VA Gulf War medical examination, the Board finds that the statements regarding such diagnosis are inconsistent with the other evidence of record and are not credible.  For these reasons, the Board finds the Veteran's account of the March 1993 diagnosis lacks credibility.  

From this record, the Board finds that the Veteran neither experienced chronic symptomatology of a gastrointestinal disorder during service or continuous symptomatology of a gastrointestinal disorder since discharge from service.  Moreover, although the Veteran claims to experience GERD symptomatology, the Veteran does not currently have a diagnosed gastrointestinal disability.  Therefore, the Board finds that a preponderance of the evidence is against direct service connection, and direct service connection must be denied.  See 38 C.F.R. 
§ 3.303(b).  

Service connection may be granted on a presumptive basis under 38 C.F.R. § 3.317 if it can be shown that the Veteran experienced symptomatology of a chronic gastrointestinal disorder that manifested to a compensable degree for a period of at least six months after service.  38 C.F.R. § 3.317(a)(2)(5).  In reviewing the record of evidence, the Board notes that, in the October 1991 private treatment record, the Veteran claimed to have experienced nausea and vomiting for one day.  The Veteran has not indicated that he experienced such symptomatology thereafter.  Therefore, as this record does not indicate at least six months of symptomatology for a gastrointestinal disorder, it is insufficient to allow for presumptive service connection in this case.  38 C.F.R. § 3.317(a)(2)(5).

The Veteran has claimed to have experienced chronic diarrhea from 1991 through 1994, gastroenteritis, and colitis.  The Board notes that diarrhea, itself, is not a disorder for which rating criteria have been assigned as it is usually a symptom of another disability.  In seeking to apply the most analogous rating criteria, to qualify for a 10 percent rating for gastroenteritis under 38 C.F.R. § 4.114, Diagnostic Code 7319, a gastrointestinal disorder must be manifested by symptomatology more nearly approximating frequent episodes of bowel disturbance with abdominal distress.  To qualify for a 10 percent rating for colitis under C.F.R. § 4.114, Diagnostic Code 7323, a gastrointestinal disorder must be manifested by symptomatology more nearly approximating moderate colitis, with infrequent exacerbations.

In this instance, the Board notes that the Veteran has not provided any evidence indicating the severity of his claimed diarrhea condition, which he only purported lasted from 1991 through 1994.  The Veteran did not describe the frequency of the symptoms or their severity.  Therefore, even were the Board to consider the severity of the Veteran's reported diarrhea disorder under an assigned rating code, the symptom of diarrhea alone would not result in a compensable rating.  Additionally, as noted above, the Board finds that even the Veteran's account of a diarrhea disorder lasting for three years from 1991 to 1994 is inconsistent with other evidence of record and lacks credibility.  See Madden.  For these reasons, the Board finds that the Veteran's purported diarrhea disorder was not manifested to a compensable degree for at least six months at any time after service.  38 C.F.R. 
§ 3.317(a)(2)(5).  

Moreover, during the pendency of this appeal, the Veteran did not make any statements regarding the symptomatology of the gastroenteritis or colitis disorders.  Therefore, without any evidence of symptomatology, there is no factual basis for finding that the symptomatology for a compensable rating have been met under either Diagnostic Code 7319 or 7323.  C.F.R. § 4.114.  In addition, as noted above, the Board finds that the Veteran's account of a 1993 diagnosis for either gastroenteritis or colitis lacks credibility in light of the other evidence.  See Madden.  Therefore, the Board finds that the Veteran did not experience symptomatology of either gastroenteritis or colitis manifested to a compensable degree for at least six months after service.  38 C.F.R. § 3.317(a)(2),(5).   

GERD is not specifically listed in the Schedule for Rating Disabilities and is, therefore, rated by analogy using the criteria for a hiatal hernia found at 38 C.F.R. 
§ 4.114, DC 7346.  See 38 C.F.R. §§ 4.30, 4.27 (2010).  Under DC 7346, a 10 percent evaluation is assignable where there are two or more of the following symptoms: persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

As noted above, at the April 2005 VA physical medical examination, the Veteran did not indicate experiencing any gastrointestinal symptoms.  At the April 2011 DRO hearing, the Veteran stated that he had GERD, but medicated himself and did not seek medical treatment for it.  The Veteran did not indicate that the GERD was productive of any of the symptomatology noted in 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran did not indicate that the GERD disorder was a chronic disorder, lasting continuously for at least six months.  38 C.F.R. § 3.317(a)(2)(5).  Therefore, the Board finds that the Veteran's claimed GERD has not been manifested by symptomatology more nearly approximating that required for a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346.  

For the above stated reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder, including as a qualifying chronic disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a gastrointestinal disorder, including as a qualifying chronic disability, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


